Exhibit 10.36

[a39628ex10-36x1x1.jpg]

CIT Group Inc.
Long-Term Incentive Plan
Stock Option Award Agreement

“Participant”:

“Date of Award”:

     This Award Agreement, effective as of the Date of Award set forth above,
represents the grant of Options by CIT Group Inc., a Delaware corporation (the
“Company”), to the Participant named above, pursuant to the provisions of the
Amended and Restated CIT Group Inc. Long-Term Incentive Plan (the “Plan”). All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

     The parties hereto agree as follows:

      (A) Grant of Stock Options. The Company hereby grants to the Participant
Options to purchase Shares in the manner and subject to the terms and conditions
of the Plan and this Award Agreement as follows:       (1) Number of Options
granted:       (2) “Option Price”:       (3) “Option Term”: The Options shall
have a term of seven (7) years ending on the seventh (7th) anniversary of the
Date of Award.     (B) Vesting and Exercise of Options.       (1) Subject to
Section (E) of this Award Agreement, Options do not provide the Participant with
any rights or interests therein until they vest and become exercisable in
accordance with the following:         (a) One-third of the Options will vest
and become exercisable on a cumulative basis, on each of the first, second and
third anniversaries of the Date of Award.         (b) Any Options not previously
vested in accordance with Section (B)(1)(a) shall vest and become exercisable as
of the date of the Participant’s termination of membership on the Board due to
death, Disability or an Approved Departure.       (2) Options which have not
vested and become exercisable at the time of the Participant’s termination of
membership on the Board (for any reason other than death, Disability or an
Approved Departure) shall terminate immediately and be of no further force or
effect.       (3) Upon vesting, the Options will remain exercisable until they
terminate in accordance with Section D below.       For the purposes of this
Award Agreement, “Disability” shall be defined as a physical or mental
impairment sufficient to make a Participant unable to perform the services
required of a member of the Board, as determined by the Committee. “Approved
Departure” shall be defined as a termination of the Participant’s membership on
the


--------------------------------------------------------------------------------




        Board, including a resignation from the Board by the Participant or a
Participant not standing for re-election to the Board, provided that such
termination is approved in advance by the Board. Notwithstanding the foregoing,
a termination resulting from (i) the Participant’s willful and continued failure
to substantially perform his or her duties as a member of the Board, (ii) an act
of fraud or an intentional misrepresentation by the Participant or (iii) the
Participant’s commission of a felony, in each such case, as determined by the
Board in its sole discretion, shall not constitute an Approved Departure.    
(C) How to Exercise an Option.       (1) The Options may be exercised by
telephone or written notice to the Company’s stock plan administrator, currently
Smith Barney (“Administrator”), specifying the number of Shares the Participant
then desires to purchase, which may not be fewer than twenty-five (25). Except
as provided in Section (C)(2) below, a Participant must send a check payable to
the order of the Administrator for an amount in United States dollars equal to
the Option Price of such Shares plus any fees or, if the Committee permits,
Shares having an aggregate Fair Market Value (as of the trading date immediately
preceding the date of exercise) equal to such Option Price which have been held
by the Participant for at least six (6) months, or a combination of cash and
such Shares. The Committee reserves the right to modify the exercise procedures
from time to time.       (2) Subject to the approval of the Committee and
applicable securities laws, the Participant may be permitted to exercise the
Options pursuant to a “cashless exercise” procedure, as permitted under Federal
Reserve Board’s Regulation T, or by any other means which the Committee, in its
discretion, determines to be consistent with the Plan’s purpose and applicable
law.       (3) As soon as practicable after receipt of such written notification
and payment, Share certificates shall be issued in the Participant’s name. The
Company and the Administrator shall maintain a record of all information
pertaining to the Participant’s rights under this Award Agreement.     (D)
Termination of Options. The Options, which have vested and become exercisable as
provided in Section (B), shall terminate and be of no force or effect as
follows:           (1) If the Participant’s membership on the Board terminates
during the Option Term by reason of the death or Disability of the Participant,
the Options terminate and have no further force or effect upon the earlier of
(i) three (3) years after the date of the Participant’s death or Disability and
(ii) the expiration of the Option Term.       (2) If the Participant’s
membership on the Board terminates during the Option Term due to an Approved
Departure, the Options will terminate and have no further force or effect upon
the expiration of the Option Term.       (3) If the Participant’s membership on
the Board of Directors terminates during the Option Term for any reason other
than death, Disability or an Approved Departure, the Options will terminate and
have no further force or effect upon the earlier of (i) the expiration of three
(3) months after the termination event or (ii) the expiration of the Option
Term.       (4) If the Participant continues as a member of the Board through
the Option Term, the Options terminate and have no further force or effect as of
the expiration of the Option Term.


2

--------------------------------------------------------------------------------




      (E) Change of Control. Notwithstanding any provision contained in the Plan
or this Award Agreement to the contrary, upon a Change of Control prior to the
termination of the Participant’s membership on the Board, all Options that have
not been terminated prior to the effective date of the Change of Control shall
immediately vest and become exercisable and shall remain exercisable until the
earlier of (i) the expiration of the Option Term and (ii) the second anniversary
of the Participant’s termination of membership on the Board.     (F) Rights as
Stockholder. The Participant shall have no rights as a stockholder with respect
to Shares subject to the Options (including voting rights) until such time that
the Option Price has been paid in full and the Shares have been issued and
delivered to the Participant. No adjustment shall be made for dividends or other
rights for which the record date is prior to such date, except as provided in
Section 13 of the Plan.     (G) Transferability. The Options are not
transferable other than by last will and testament, by the laws of descent and
distribution pursuant to a domestic relations order, or as otherwise permitted
under Section 12 of the Plan. Further, except as set forth in Section 12(b) of
the Plan, during the Participant’s lifetime, the Options shall be exercisable
only by the Participant, or in the event of the Participant’s legal incapacity,
the Participant’s legal guardian or representative.     (H) Miscellaneous      
(1) The Plan provides a complete description of the terms and conditions
governing all Awards granted thereunder. This Award Agreement and the rights of
the Participant hereunder are subject to the terms and conditions of the Plan,
as amended from time to time, and to such rules and regulations as the Committee
may adopt under the Plan. If there is any inconsistency between the terms of
this Award Agreement and the terms of the Plan, the Plan’s terms shall
completely supersede and replace the conflicting terms of this Award Agreement.
      (2) The Committee shall have the right to impose such restrictions on any
Shares acquired pursuant to the exercise of the Option as it deems necessary or
advisable under applicable federal securities laws, the rules and regulations of
any stock exchange or market upon which such Shares are then listed or traded,
and/or any blue sky or state securities laws applicable to such Shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon the
Participant.       (3) The Board may at any time, or from time to time,
terminate, amend, modify or suspend the Plan, and the Board or the Committee may
amend or modify this Award Agreement at any time; provided, however, that no
termination, amendment, modification or suspension shall materially and
adversely alter or impair the rights of the Participant under this Award
Agreement, without the Participant’s written consent.       (4) As the Option
Price is equal to the Fair Market Value of a Share, the Options are intended to
be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”). Notwithstanding the forgoing or any
provision of the Plan or this Award Agreement, if any provision of this Award
Agreement or the Plan contravenes Section 409A or could cause the Participant to
incur any tax, interest or penalties under Section 409A, the Committee may, in
its sole discretion and without the Participant’s consent, modify such provision
to (i) comply with, or avoid being subject to, Section 409A, or to avoid the
incurrence of taxes, interest and penalties under Section 409A,


3

--------------------------------------------------------------------------------




          and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to the Participant of the applicable provision
without materially increasing the cost to the Company or contravening the
provisions of Section 409A. This Section H(4) does not create an obligation on
the part of the Company to modify the Plan or this Award Agreement and does not
guarantee that the Options will not be subject to interest and penalties under
Section 409A.       (5) Delivery of the Shares underlying the Options upon
exercise will be subject to the Participant satisfying any applicable federal,
state, local and foreign tax withholding obligations. The Company shall have the
power and the right to deduct or withhold from all amounts payable to the
Participant in connection with the Options, or otherwise, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
applicable taxes required by law. Further, the Company may permit or require the
Participant to satisfy, in whole or in part, the tax obligations by withholding
Shares that would otherwise be received upon exercise of the Options.       (6)
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required, or as the Committee determines are
advisable. The Participant agrees to take all steps the Company determines are
necessary to comply with all applicable provisions of federal and state
securities law in exercising his or her rights under this Award Agreement.      
(7) All obligations of the Company under the Plan and this Award Agreement, with
respect to the Awards, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.       (8) To the extent not preempted by federal
law, this Award Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.     (I) Acceptance of Award. Acceptance
of this Award requires no action on the part of the Participant and the
Participant will be deemed to have agreed to all terms and conditions hereof. If
the Participant, however, desires to refuse the Award, the Participant must
notify the Company in writing. Such notification should be sent to CIT Group
Inc., Human Resources Department, 1 CIT Drive, Livingston, New Jersey 07039, no
later than thirty (30) days after receipt of this Award Agreement.

     IN WITNESS WHEREOF, this Award Agreement has been executed by the Company
by one of its duly authorized officers as of the Date of Award.

CIT Group Inc.

4

--------------------------------------------------------------------------------